Citation Nr: 0017537	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-28 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Disagreement with the initial 10 percent rating assigned for 
the veteran's service-connected epididymitis of the left 
testicle.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from December 1972 to 
June 1974.  

This appeal originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in March 1998.  

The Board remanded the case in March 1999 for additional 
development of the record.  



REMAND

The veteran contends that his service-connected epididymitis 
is severe enough to warrant an evaluation in excess of 10 
percent.  

The veteran's disorder is presently rated under the criteria 
of 38 C.F.R. § 4.115b, Diagnostic Code 7525, as analogous to 
epididymo-orchitis, which is evaluated as a urinary tract 
infection under 38 C.F.R. § 4.115a.  Under this code, where 
there is recurrent symptomatic infection requiring drainage 
or frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management, a 30 
percent rating is assigned.  

In March 1999, the Board remanded the case to give the 
veteran the opportunity to submit additional medical evidence 
in support of his claim and for a VA examination to determine 
the current severity of the service-connected condition.  

In March 1999, the RO advised the veteran that he should 
provide the names and addresses of all sources of treatment 
for his service-connected condition since 1997, along with 
signed releases for any private treatment records.  The 
veteran has not responded to this request.  

On VA examination in July 1999, the veteran reported that he 
had seen two urologists in 1997 and 1998, but could not 
remember their names or addresses.  He indicated that he had 
been given prescriptions for Tetracycline.  He also reported 
that he had seen his primary care physician about four months 
previously.  The veteran reported that he had taken 
antibiotics for the service-connected condition two times in 
the previous four months.  The diagnosis was that of chronic 
recurrent epididymitis on the left.  The examiner noted that 
the veteran should have his medical records sent to the 
rating board.  

In medical report dated later in July 1999, it was noted the 
veteran had been treated for chronic recurrent left 
epididymitis about 6 times per year with medication.  
Reportedly, the pain was described as being exquisite and 
interfering with useful activities.  The assessment reported 
at that time was that of chronic unremitting recurrent 
epididymis.  

A review of the claims folder by the Board shows that the 
veteran has not submitted the private medical records 
pertaining to treatment of his service-connected condition.  

The Board notes that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991).  Thus, if the veteran 
wishes to fully develop his claim, he has a corresponding 
duty to assist by providing the requested releases for 
medical information and appearing for scheduled medical 
examinations.  

The Board finds that the case must be remanded for the RO to 
attempt to obtain the requested medical records and to 
schedule the veteran for another VA examination to determine 
the current extent of the service-connected condition.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected 
epididymitis since 1997.  Thereafter, the 
RO should obtain legible copies of all 
records from any identified treatment 
source not currently of record.  The RO 
should also obtain all VA treatment 
records not previously secured.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a special VA examination to determine 
the current severity of his service-
connected epididymitis of the left 
testicle.  The examiner should be 
provided with the claims folder for 
review prior to the examination.  All 
indicated tests should be accomplished.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
likelihood that the veteran has recurrent 
symptomatic urinary tract infections 
requiring drainage/frequent 
hospitalizations (greater than two 
times/year) and/or requiring continuous 
intensive management.  

3.  Upon completion of the development 
requested hereinabove, the RO should 
review the veteran's claim.  If the 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
should be given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action until 
he is notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


